Dunwell, J.
Motion, for alimony and counsel fee, in action by wife, on ground of nullity, it being alleged that the marriage took place before she arrived at the legal age of consent.
Although the Code of Civil Procedure does not provide for alimony or counsel fee in actions to dissolve marriage for nullity, it is, nevertheless, held in numerous cases that the Supreme Court has jurisdiction of the subject, as successor to the Court of Chancery. Fiero on Special Actions, vol. 2, p. 959, and cases cited.
But in Meo v. Meo, 22 Abb. N. C. 58, Judge O’Brien, on a review of the cases, shows that in an action brought by the wife, alleging nullity, the weight of authority is against granting such allowances.
The motion must be denied, but without costs.
Motion denied, without costs.